Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00097

  ZVELO, INC., a Delaware corporation,

           Plaintiff,

  v.

  AKAMAI TECHNOLOGIES, INC., a Delaware corporation,

           Defendant.

  ______________________________________________________________________________

                         COMPLAINT AND JURY DEMAND
  ______________________________________________________________________________

           Plaintiff zvelo, Inc. (“zvelo”), by and through its undersigned counsel, Kutak Rock LLP,

  and for its Complaint and Jury Demand against Akamai Technologies, Inc., (“Akamai”), states

  and alleges as follows:

  I.       PARTIES.

           1.        zvelo is a Delaware corporation with its principal place of business at 8350 East

  Crescent Parkway, Suite 450, Greenwood Village, Colorado 80111.

           2.        Akamai is a Delaware corporation with its principal place of business at

  150 Broadway, Cambridge, Massachusetts 02142.

  II.      JURISDICTION AND VENUE.

           3.        Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 (original

  jurisdiction) as the action arises under the laws of the United States and pursuant to

  28 U.S.C. § 1367 (supplemental jurisdiction).




  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 2 of 15




           4.        This Court has personal jurisdiction over Akamai because Akamai does business

  in this judicial district; because Akamai’s commission of tortious acts reaches this judicial

  district; and because many of the activities regarding misappropriation and dissemination of

  trade secrets and highly confidential information occurred or are occurring in this judicial

  district.

           5.        Venue is proper in the United States District Court for the District of Colorado

  pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events giving rise to zvelo’s

  claims occurred in this judicial district.

  III.     GENERAL ALLEGATIONS.

           A.        Internet Web Filtering.

           6.        Access to certain Internet websites, social media sites, or other forms of web-

  based communication may impact employee productivity, impair network performance, contain

  objectionable content and/or violate any number of legal, moral, or ethical rules.

           7.        As a result, many companies increasingly find themselves in the market for

  technology that will allow them to filter or block selective Internet websites, social media, and

  other forms of web-based communications.

           8.        Each page on a website has a unique address that is typically referred to as a

  Uniform Resource Locator or “URL.” Most websites differ in form and content. The wide

  range of differences can make the filtering process difficult. One method to overcome this

  problem is to assign categories to each unique URL based on the content that is displayed on the

  site. Categories can range from “news” to “pornography” to “malicious software.”




                                                     2
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 3 of 15




           9.        A URL filtering solution allows a user to select different categories and to use

  those categories to filter access to a particular URL. For example, a user may choose to block

  access to all URLs that are categorized as “gambling” or “streaming video.” Similarly, a user

  may choose to block access to a link to an Internet website that is contained in an email based on

  how that Internet website has been categorized.

           10.       To enable this type of category-based filtering, each unique URL must be

  accurately categorized based on the content that appears on the web page. As a result, the most

  critical component of a URL filtering solution is its database of categorized URLs.

           11.       Critical points of differentiation among companies that provide databases of

  categorized URLs are (1) the number of URLs that have been categorized in the product’s

  database, (2) the scope and breadth of the available categories; (3) the accuracy of the

  categorizations; and (4) the frequency with which the URLs are updated.

           B.        zvelo’s Proprietary Technology.

           12.       zvelo, a Colorado-based corporation, offers a proprietary database of categorized

  URLs that is incorporated into offerings from many of the leading network security and web

  filtering vendors for domain name system (“DNS”) filtering, content filtering, Internet web

  filtering, parental controls, content categorization and more. Collectively, these offerings are

  used by tens of millions of people around the globe.

           13.       Over the past decade, zvelo has invested tens of millions of dollars in developing

  the zveloDB™ URL database (“zveloDB”).

           14.       The zveloDB contains multiple types of proprietary information. Through its

  proprietary processes and technology, zvelo compiles data regarding URLs actively being visited



                                                     3
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 4 of 15




  to formulate a proprietary understanding of what constitutes the active web (the “zvelo Active

  Web”). The zvelo Active Web changes on a daily basis and staying abreast of URLs as they

  become active or inactive is valuable. The zvelo Active Web is unique and valuable intellectual

  property that would be both technically and practically challenging for another company to

  recreate.

           15.       In addition to the zvelo Active Web, the zveloDB contains zvelo’s proprietary

  categorizations of each URL contained in the zvelo Active Web. zvelo has developed systems

  and services that allow zvelo to categorize with a high degree of accuracy the millions of URLs

  that make up the zvelo Active Web. To assist its efforts to categorize the zvelo Active Web,

  zvelo has also developed a unique and proprietary taxonomy of hundreds of categories that

  allows zvelo to more accurately categorize URLs with greater granularity than any of its

  competitors as well as to provide the users of the zveloDB with a greater breadth of

  categorization options.

           16.       As part of its development of the zveloDB, zvelo has developed proprietary

  content classification and malicious detection systems, including one of the most advanced

  AI/machine learning services in the industry.

           17.       In addition, zvelo has invested tens of thousands of hours compiling the training

  and testing data used in creating and maintaining the zveloDB.

           18.       As a result of zvelo’s investment of time and effort, the zveloDB includes billions

  of categorized URLs from a taxonomy of nearly 500 categories and covers 99.9% of active

  websites.




                                                      4
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 5 of 15




           19.       The zveloDB provides users with an unparalleled advantage over less accurate

  and less comprehensive databases that cover a substantially smaller portion of the active web.

           C.        zvelo’s Efforts to Protect the Secrecy of the zveloDB

           20.       To protect its competitive advantage, zvelo has taken numerous steps to ensure

  the confidentiality of the proprietary and valuable zveloDB.

                     1.     zvelo’s internal measures to protect the zveloDB.

           21.       zvelo stores the zveloDB on a secure server. The zveloDB is not available on

  zvelo’s intranet or through a general log-in. Rather, to access the zveloDB, a user ID and a

  password that is specifically associated with the user ID must be entered. zvelo promptly

  disables a user ID and associated password if access to the zveloDB is no longer necessary.

           22.       zvelo maintains records of each person who accesses the zveloDB as well as

  records of every change that is made to the zveloDB.

           23.       Less than five zvelo employees are allowed to access the entirety of the zveloDB

  or to make changes across the database. Other zvelo employees and contractors are allowed

  limited access to the zveloDB for the sole purpose of submitting new URLs or categorizations

  during the course of performing their required job functions.

           24.       All zvelo employees and/or contractors who access the zveloDB or who submit

  URLs or categorizations to the zveloDB have executed confidentiality agreements that strictly

  prohibit them from disclosing any portion of the zveloDB without authorization.

                     2.     zvelo’s measures to protect third-party access to the zveloDB.

           25.       zvelo strictly controls access by third parties to the zveloDB. Potential customers

  are required to execute a strict confidentiality and non-disclosure agreement before they are



                                                      5
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 6 of 15




  allowed access to the zveloDB. In addition to prohibiting use of the zveloDB other than for

  purposes of evaluation and prohibiting disclosure of the zveloDB, these agreements require the

  immediate removal of the zveloDB upon completion of an evaluation.

           26.       If a customer decides to use the zveloDB for commercial purposes, the customer

  must execute zvelo’s standard license agreement.

           27.       Pursuant to the terms of zvelo’s standard license agreement, licensees of the

  zveloDB are provided with a non-exclusive, non-transferable license to use the zveloDB solely

  in connection with their products and services that offer content-filtering functionality.

           28.       Licensees are required (1) not to disclose the zveloDB, (2) to limit access to the

  zveloDB to authorized employees and contractors who require access to perform their job

  functions and who are bound by appropriate confidentiality and non-disclosure agreements, and

  (3) to take appropriate actions to maintain and protect the security of any computer system that is

  used to store the zveloDB or any portion thereof.

           29.       Licensees are strictly prohibited from, among other things, copying, reverse-

  engineering, reproducing, or distributing the zveloDB as a standalone product.

           30.       zvelo provides its licensees with rotating credentials which change continuously.

  As a result, a licensee is required continuously to update its credentials in order to access the

  zveloDB.

           31.       zvelo’s standard license agreement requires a licensee to remove any portion of

  the zveloDB from their computer systems upon the termination or expiration of the license

  agreement.




                                                     6
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 7 of 15




           32.       zvelo’s standard license agreement provides zvelo with audit rights to ensure

  compliance with all of the terms of the license, including to inspect a customer’s computer

  systems to ensure that all portions of the zveloDB have been removed following termination of

  the license.

           33.       As an additional safeguard against unauthorized use of the zveloDB, zvelo

  includes proprietary information known as “markers” within the zveloDB that are known only to

  zvelo and that can be used to determine if a commercial product or service is utilizing the

  zveloDB.       If zvelo has reason to believe a customer has not removed the zveloDB after

  termination or expiration of a license, zvelo can utilize the markers to audit whether the customer

  has engaged in unauthorized use of the zveloDB.

           D.        Commercial Use of the zveloDB.

           34.       The zveloDB is not designed to be a standalone product. Rather, it is intended to

  be incorporated by original equipment manufacturers (“OEMs”) and service providers into

  products and services that offer web, DNS, or URL filtering functionality in addition to other

  security and Internet management applications.

           35.       URL filtering functionality is critical to allowing an enterprise to, among other

  things, control access to websites, enforce bandwidth and/or time limit restrictions, and conduct

  unified enforcement and management across all aspects of web security.

           36.       In a typical deployment, zvelo’s customers will provide a product or service, such

  as DNS filtering, that queries and retrieves information from the zveloDB related to category

  classifications for particular URLs. The product or service then uses the category classification

  to determine whether access should be granted to the URL.



                                                     7
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 8 of 15




           37.       The zveloDB may be deployed by zvelo’s customers on-site in the form of a copy

  downloaded onto a server or it may be accessed remotely in the form of queries sent over the

  Internet to zvelo’s servers.

           38.       If a queried URL does not exist in the zveloDB, the URL is automatically

  submitted to zvelo for processing, incorporation into the zvelo Active Web, classification, and

  malicious detection.

           39.       zvelo requires its licensees to pay license fees for use of the zveloDB. The license

  fee is typically based on the number of end users of the product or service that utilizes the

  zveloDB. Licensees generally report to zvelo monthly or quarterly the number of users to whom

  they have licensed solutions that integrate the zveloDB. On occasion, zvelo enters into licenses

  with fixed annual fees. The zvelo license agreement specifically prohibits the relicensing of the

  zveloDB unless it is incorporated into an OEM solution.

           40.       Generally, the license reports submitted by zvelo’s licensees include the identity

  of the enterprises to whom they are selling or licensing products or services that rely on the

  zveloDB.

           E.        Akamai’s Use of the zveloDB.

           41.       Akamai offers for sale or licensing products or services that provide URL filtering

  functionality, including but not limited to the AnswerX recursive DNS solution.

           42.       Using information made available to the public by Akamai as well as security

  measures that it incorporated into the zveloDB, zvelo was able to form a reasonable belief that

  Akamai’s products and services that provide URL filtering functionality, including but not

  limited to AnswerX, utilize the zveloDB.



                                                      8
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 9 of 15




           43.       In particular, Akamai’s products and services that provide URL filtering

  functionality, including but not limited to AnswerX, rely on information contained in the

  zveloDB and utilize the proprietary URLs and categorizations incorporated by zvelo into the

  zveloDB.

           44.       zvelo has not provided Akamai with a copy of the zveloDB nor has zvelo allowed

  Akamai to query the zveloDB remotely.

           45.       zvelo has not granted Akamai a license to use the zveloDB.

           46.       zvelo has not provided Akamai with access to the zveloDB.

           47.       None of zvelo’s licensees have reported to zvelo that they have distributed

  products or services that rely on the zveloDB to Akamai for re-sale.

           48.       None of zvelo’s licensees of the zveloDB have reported to zvelo that they

  provided the zveloDB to Akamai.

           49.       Neither Akamai nor any of zvelo’s licensees have paid zvelo license fees based on

  Akamai’s use of the zveloDB.

           50.       On August 3, 2018, zvelo sent Akamai a letter stating, among other things, that

  Akamai was using the zveloDB without permission and that such unauthorized use should cease

  immediately.

           51.       Upon information and belief, Akamai continued to utilize the zveloDB even after

  receiving the August 3, 2018 letter and such use continues through the present.




                                                     9
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 10 of 15




                                     FIRST CLAIM FOR RELIEF
                       (Violation of Defend Trade Secrets Act—18 U.S.C. § 1836)

           52.       zvelo incorporates by reference the allegations contained in paragraphs 1 through

  51 as if fully set forth herein.

           53.       Akamai wrongfully acquired and/or used and/or disclosed trade secrets within the

  meaning of the Defend Trade Secrets Act, 18 U.S.C. § 1836, which belong to and are proprietary

  to zvelo and which derive economic value from the fact that they are not known to others and

  which are not readily ascertainable by proper means by others.

           54.       The trade secrets improperly acquired, used, and/or disclosed by Akamai relate to

  the confidential and proprietary zveloDB, including but not limited to the lexicon of categories

  developed by zvelo and the millions of URLs categorized by zvelo.

           55.       The zveloDB is a valuable and lucrative asset of zvelo that constitutes a legally

  protectable trade secret.

           56.       zvelo developed and retains all rights to the zveloDB and all information

  contained therein.

           57.       To protect its competitive advantage, zvelo has taken steps to protect its highly

  confidential, proprietary, and valuable zveloDB from improper use or disclosure, including by

  limiting access to the zveloDB as set forth herein.

           58.       zvelo’s trade secrets are related to a product or service used in interstate

  commerce, namely products and services that allow enterprises to utilize web, DNS, or URL

  filtering functionality.




                                                    10
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 11 of 15




           59.       The zveloDB, which is a proprietary and valuable trade secret of zvelo, is secret,

  of value, related to a product or service used in, or intended for use in, interstate or foreign

  commerce, and thus is a trade secret pursuant to 18 U.S.C. § 1836.

           60.       Akamai acquired the zveloDB without zvelo’s knowledge or permission. Akamai

  knows, or has reason to know, that zvelo did not consent to Akamai’s use of the zveloDB or to

  the disclosure of the zveloDB to Akamai and that, given the confidential and proprietary nature

  of the zveloDB, Akamai’s use or acquisition of the zveloDB violated 18 U.S.C. § 1836.

           61.       Akamai has wrongfully benefited from its misappropriation of zvelo’s trade

  secrets, and zvelo has been damaged by this misappropriation in an amount to be determined at

  trial.

           62.       Akamai’s misappropriation of zvelo’s trade secrets for its own benefit was

  attended by circumstances of fraud, malice, and a willful and wanton disregard of zvelo’s rights.

  Thus, zvelo is entitled to exemplary damages pursuant to 18 U.S.C. § 1836(b)(3)(C).

           63.       As a result of Akamai’s misappropriation of zvelo’s trade secrets, zvelo has

  suffered and will continue to suffer great and irreparable harm for which no adequate remedy at

  law exists.        Unless Akamai is preliminarily and permanently enjoined from further

  misappropriation of zvelo’s trade secrets, zvelo will continue to suffer great and irreparable harm

  for which no adequate remedy at law exists.

                                  SECOND CLAIM FOR RELIEF
           (Violation of Colorado Uniform Trade Secrets Act—C.R.S. §§ 7-74-101, et seq.)

           64.       zvelo incorporates by reference the allegations contained in paragraphs 1 through

  63 as if fully set forth herein.



                                                     11
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 12 of 15




           65.       Akamai wrongfully acquired and/or used and/or disclosed trade secrets within the

  meaning of the Colorado Uniform Trade Secrets Act, C.R.S. §§ 7-74-101, et seq. and under the

  common law which belong to and are proprietary to zvelo and which derive economic value

  from the fact that they are not known to others and which are not readily ascertainable by proper

  means by others.

           66.       The trade secrets improperly acquired, used, and/or disclosed by Akamai relate to

  the confidential and proprietary zveloDB, including but not limited to the lexicon of categories

  developed by zvelo and the millions of categorized URLs.

           67.       The zveloDB is a valuable and lucrative asset of zvelo that constitutes a legally

  protectable trade secret.

           68.       zvelo developed and retains all rights to the zveloDB and all information

  contained therein.

           69.       To protect its competitive advantage, zvelo has taken steps to protect its highly

  confidential, proprietary, and valuable zveloDB from improper use or disclosure, including by

  limiting access to the zveloDB as set forth herein.

           70.       zvelo’s trade secrets are related to a product or service used in interstate

  commerce, namely products and services that allow enterprises to utilize web filtering

  functionality.

           71.       The zveloDB, which is a proprietary and valuable trade secret of zvelo, is secret,

  of value and thus is a trade secret pursuant to C.R.S. §§ 7-74-101, et seq.

           72.       Akamai acquired the zveloDB without zvelo’s knowledge or permission. Akamai

  knows, or has reason to know, that zvelo did not consent to Akamai’s use of the zveloDB or to


                                                     12
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 13 of 15




  the disclosure of the zveloDB to Akamai and that, given the confidential and proprietary nature

  of the zveloDB, Akamai’s use or acquisition of the zveloDB violated C.R.S. §§ 7-74-101, et seq.

           73.       Akamai has wrongfully benefited from its misappropriation of zvelo’s trade

  secrets, and zvelo has been damaged by this misappropriation in an amount to be determined at

  trial.

           74.       Akamai’s misappropriation of zvelo’s trade secrets for its own benefit was

  attended by circumstances of fraud, malice, and a willful and wanton disregard of zvelo’s rights.

  Thus, zvelo is entitled to exemplary damages pursuant to C.R.S. § 7-74-104(2).

           75.       As a result of Akamai’s misappropriation of zvelo’s trade secrets, zvelo has

  suffered and will continue to suffer great and irreparable harm for which no adequate remedy at

  law exists.        Unless Akamai is preliminarily and permanently enjoined from further

  misappropriation of zvelo’s trade secrets, zvelo will continue to suffer great and irreparable harm

  for which no adequate remedy at law exists.

                                     THIRD CLAIM FOR RELIEF
                                        (Unjust Enrichment)

           76.       zvelo incorporates by reference the allegations set forth in paragraphs 1 through

  75 as if fully set forth herein.

           77.       zvelo has invested and continues to invest substantial time, money, and other

  resources in developing the zveloDB.

           78.       Akamai has received the benefit of the substantial time, money, and other

  resources that zvelo has invested in developing the zveloDB, including by receiving money for

  products and services that rely on the zveloDB.

           79.       Akamai has not compensated zvelo for its use of the zveloDB.

                                                    13
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 14 of 15




           80.       Under these circumstances, it is unjust for Akamai to retain these benefits.

           81.       zvelo is therefore entitled to compensation for Akamai’s enrichment in an amount

  to be determined at trial.

                                     FOURTH CLAIM FOR RELIEF
                                          (Injunctive Relief)

           82.       zvelo incorporates by reference the allegations set forth in paragraphs 1 through

  81 as if fully set forth herein.

           83.       Akamai has engaged in conduct, and continues to engage in conduct, in violation

  of zvelo’s confidential and proprietary trade secret rights.

           84.       As a result of Akamai’s actions, zvelo has sustained and will continue to sustain

  irreparable injury.

           85.       zvelo is left without an adequate remedy at law because, among other things, the

  damage to existing and prospective consumer relationships cannot be determined as a matter of

  law.

           86.       Injunctive relief is the only way to remedy Akamai’s injurious actions.


                                          PRAYER FOR RELIEF

           WHEREFORE, Plaintiff zvelo, Inc. prays that judgment be entered in its favor and

  against Defendant Akamai Technologies, Inc. on each and every claim asserted herein, and that

  it be awarded the following relief:

           a.        Permanent injunctive relief that prohibits Akamai from continuing to engage in

  the conduct complained of herein;

           b.        Monetary damages, including special damages, in an amount to be calculated at trial;


                                                      14
  4835-5197-2481.1
Case 1:19-cv-00097-RM-KLM Document 1 Filed 01/10/19 USDC Colorado Page 15 of 15




           c.        All applicable statutory penalties;

           d.        Pre-judgment interest;

           e.        Post-judgment interest;

           f.        Litigation costs and expenses, including reasonable attorneys’ fees; and

           g.        Any such further preliminary or permanent relief, including equitable relief, as this

  Court deems just and proper under the circumstances.

                                               JURY DEMAND

           Plaintiff zvelo, Inc. demands a jury trial on all issues so triable.


  Respectfully submitted this 10th day of January, 2019.

                                                           KUTAK ROCK LLP

                                                           s/ Chad T. Nitta
                                                           Chad T. Nitta
                                                           Blair E. Kanis
                                                           Elizabeth J. Field
                                                           1801 California St., Suite 3000
                                                           Denver, CO 80202
                                                           Tel: 303-297-2400
                                                           Fax: 303-292-7799
                                                           chad.nitta@kutakrock.com
                                                           blair.kanis@kutakrock.com
                                                           elizabeth.field@kutakrock.com

                                                           ATTORNEYS FOR PLAINTIFF




                                                      15
  4835-5197-2481.1
